Order entered June 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00706-CV

                              PATRICIA HUGHES, Appellant

                                             V.

  DESOTO SURGICARE PARTNERS, LTD., TEXAS HEALTH VENTURES GROUP,
   LLC, AND UNITED SURGICAL PARTNERS INTERNATIONAL, INC., Appellees

                                            AND

                                    No. 05-15-00741-CV

  DESOTO SURGICARE PARTNERS, LTD., TEXAS HEALTH VENTURES GROUP,
  LLC, AND UNITED SURGICAL PARTNERS INTERNATIONAL, INC., Appellants

                                             V.

                              PATRICIA HUGHES, Appellee


                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-02334-L

                                         ORDER
       We GRANT Desoto Surgicare Partners, Ltd., Texas Health Ventures Group, LLC, and

United Surgical Partners International, Inc.’s June 17, 2015 motion to consolidate appeals and

ORDER appellate cause number 05-15-00741-CV consolidated into appellate cause number 05-
15-00706-CV. We DIRECT the Clerk of the Court to remove all documents from appellate

cause number 05-15-00741-CV and refile them in appellate cause number 05-15-00706-CV. For

administrative purposes, appellate cause number 05-15-00741-CV is treated as a closed case.

The parties, Dallas County District Clerk Felicia Pitre, and court reporter Stephanie Moses shall

now use only cause number 05-15-00706-CV when referencing the appeal.

       A copy of this order shall be sent to Ms. Pitre, Ms. Moses, and counsel for the parties.



                                                     /s/    CRAIG STODDART
                                                            JUSTICE